DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: it is missing a period at the end of the claim.  Appropriate correction is required.
Claims 3-11 are objected to because of the following informalities: the preamble recites “spinal anchoring device” instead of “spinal rod anchoring device” as recited in claim 1.  Appropriate correction is required.
Claims 13-18 are objected to because of the following informalities: the preamble recites “spinal anchoring device” instead of “spinal rod anchoring device” as recited in claim 12.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: “vertebra” should be “vertebrae” (line 2) as the claim refers to “two or more” vertebrae.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites the limitation "the base of the head portion" in line 6 and in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Claims 13-18 depend from claim 12 and are therefore also rejected.
Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 recites the limitation "the base of the head portion" in lines 9-10 and in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  Claim 20 depends from claim 19 and is therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buttermann (US 2018/0289397 A1).
Claim 1. Buttermann discloses a spinal rod anchoring device comprising: a body (attachment head 101 and threaded screw shaft 103) comprising a distal end (adjacent tip of threaded screw shaft 103) and a proximal end (adjacent top region 106), wherein a threaded bone anchor (threaded screw shaft 103) is positioned toward the distal end, and a U-shaped head portion (attachment head 101) is positioned toward the proximal end, wherein the head portion is formed by a concave base (region of attachment head 101 located below internal threads 121 and including apertures 122; note that inner surface 154 is concave) with an extension (region of attachment head 101 located above apertures 122 and including internal threads 121) on each end of the concave base, wherein the head portion and the threaded bone anchor are attached to one another; a saddle (rod carrier 102) comprising a concave interior region (raised portions 111 and 112 and lowered portion 130), wherein the interior region has an open channel (aperture 124) therewithin, wherein the saddle is moveably seated within the base of the head portion (see para. 0065), and wherein a spinal connection element (connecting rod 120) is disposed on the saddle; and a retaining pin (pin 113) configured to be inserted through the channel in the saddle and secured in a groove (aperture 122), wherein the groove is centrally positioned (Fig. 4A shows that aperture 122, which 
Claim 2. Buttermann discloses a closure mechanism (set screw 108) configured to be positioned within the head portion (Figs. 1A-5B).  
Claim 3. Buttermann discloses wherein the closure mechanism locks the spinal connection element and the saddle in an angulation relative to the body about the single axis (see para. 0055) (Figs. 1A-5B).
Claim 7. Buttermann discloses wherein the groove extends toward the distal end of the body (Figs. 1A-5B).  Note that aperture 122 extends towards the distal end as shown in Fig. 2.  The Examiner notes that the claim does not require that the groove be elongated and that the elongation extend toward the distal end of the body.
Claim 8. Buttermann discloses wherein the head portion is configured to movably seat the saddle (see para. 0065), and wherein the saddle and the head portion comprise two matching radii (see Figs. 1C and 4B) (Figs. 1A-5B).  
Claim 9. Buttermann discloses wherein the saddle further comprises an upper surface profile (raised portions 111 and 112) and a lower surface profile (lower convex surface 144), wherein the profile of the upper surface compliments the profile of the spinal connection element (see Fig. 1C; see also para. 0074) (Figs. 1A-5B).  
Claim 10. Buttermann discloses wherein the lower surface profile of the saddle compliments the base of the head portion upon which the saddle is seated (see Fig. 4B; see also para. 0062) (Figs. 1A-5B).  
Claim 11. Buttermann discloses wherein the saddle comprises a convex lower surface (lower convex surface 144) (Figs. 1A-5B).  
Claim 12. Buttermann discloses a spinal rod anchoring device comprising: a body (attachment head 101 and threaded screw shaft 103) comprising a distal end (adjacent tip of threaded screw shaft 103) and a proximal end (adjacent top region 106), wherein a threaded bone anchor (threaded screw shaft 103) is positioned toward the distal end, and a U-shaped head portion (attachment head 101) is positioned toward the proximal end, wherein the head portion and the threaded bone anchor are fixedly attached; a saddle (rod carrier 102) comprising a concave interior region (raised portions 111 and 112 and lowered portion 130), wherein the interior region has an open channel (aperture 124) therewithin, wherein the saddle is moveably seated within the base of the head portion (see para. 0065), and wherein a spinal connection element (connecting rod 120) is disposed on the saddle; and a retaining pin (pin 113) configured to be inserted through the channel in the saddle and secured in a groove (aperture 122), wherein the groove is centrally positioned (Fig. 4A shows that aperture 122, which receives pin 113, is centrally positioned) within the base (region of attachment head 101 located below internal threads 121 and including apertures 122) of the head portion, wherein the retaining pin secures the saddle to the head portion; a closure mechanism (set screw 108) configured to be positioned within the head portion; wherein the saddle and the head portion comprise two matching radii (see Figs. 1C and 4B), wherein the saddle rotates about a single axis and angulates the spinal connection element about the single axis thereof (see Figs. 5A-5B; see also para. 0065), and wherein the closure 
Claim 16. Buttermann discloses wherein the groove extends toward the distal end of the body (Figs. 1A-5B).  Note that aperture 122 extends towards the distal end as shown in Fig. 2.  The Examiner notes that the claim does not require that the groove be elongated and that the elongation extend toward the distal end of the body.
Claim 17. Buttermann discloses wherein the saddle further comprises an upper surface profile (raised portions 111 and 112) and a lower surface profile (lower convex surface 144), wherein the profile of the upper surface compliments the profile of the spinal connection element (see Fig. 1C; see also para. 0074) (Figs. 1A-5B).  
Claim 18. Buttermann discloses wherein the saddle comprises a convex lower surface (lower convex surface 144) (Figs. 1A-5B).  
Claim 19. Buttermann discloses a method comprising: fastening two or more spinal rod anchoring devices into two or more vertebra (see paras. 0002-0003), wherein each spinal rod anchoring device comprises: a body (attachment head 101 and threaded screw shaft 103) comprising a distal end (adjacent tip of threaded screw shaft 103) and a proximal end (adjacent top region 106), wherein a threaded bone anchor (threaded screw shaft 103) is positioned toward the distal end, and a U-shaped head portion (attachment head 101) is positioned toward the proximal end, wherein the head portion and the threaded bone anchor are fixedly attached; a saddle (rod carrier 102) comprising a concave interior region (raised portions 111 and 112 and lowered portion 130), wherein the interior region has an open channel (aperture 124) therewithin, wherein the saddle is moveably seated within the base of the head portion (see para. 
Claim 20. Buttermann discloses wherein the saddle and the head portion comprise two matching radii (see Figs. 1C and 4B), wherein the saddle rotates about a single axis and angulates the spinal connection element about the single axis thereof (see Figs. 5A-5B; see also para. 0065), and wherein the closure mechanism locks the spinal connection element and the saddle in an angulation relative to the body about the single axis (see para. 0055) (Figs. 1A-5B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Buttermann (US 2018/0289397 A1) in view of Kwak et al. (US 2007/0118118 A1) and Harper (US 2013/0110182 A1).
Buttermann fails to disclose wherein the retaining pin comprises a proximal end and a distal end, wherein the retaining pin comprises a conical taper at the proximal end claims 4 and 13), wherein the retaining pin further comprises an extension disposed about at least a portion of the distal end (claims 5 and 14), and wherein the retaining pin is configured to flex into the groove positioned within the head portion (claims 6 and 15).
	Kwak et al. teach an alternative configuration for using a retaining pin (retaining pin 191) to connect a saddle (lower elements 180A and 180B) to a head portion (head portion 14) of a body (head portion 14 and anchor portion 13), wherein the retaining pin comprises a proximal end (adjacent head 195) and a distal end (adjacent tip of body 193), wherein the retaining pin comprises an enlargement (head 195) at the proximal end seated within an open channel (slot 185 and hole 187) in the lower surface of the saddle and the distal end is disposed within a groove (see Fig. 7) positioned within a lower surface of the head portion and into a threaded bone anchor (anchor portion 13) of the body (Figs. 5A-5B, and 7-10).
	Harper teaches that a pin (interference member 240) can include an extension (rim member 242) disposed about at least a portion of its distal end and two or more wire slits (slits 243) at the distal end, wherein the slits provide flexibility during assembly (see para. 0066) (Figs. 7-8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body, saddle, and retaining pin of the spinal rod anchoring device of Buttermann such that the retaining pin comprises an enlargement at the proximal end seated within an open channel in the lower surface of the saddle and the distal end is disposed within a groove positioned within a lower surface of the head portion and into the threaded bone anchor of the body, as claims 4 and 13), an extension disposed about at least a portion of the distal end (claims 5 and 14), and is configured to flex into the groove positioned within the head portion (claims 6 and 15), as suggested by Harper, as doing so is merely an alternative configuration for using a retaining pin to secure a saddle to a head portion of a body while ensuring that the retaining pin easily and securely attaches the saddle to the body.  It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention construct the enlargement at the proximal end of the retaining pin such that it comprises a conical taper (claims 4 and 13), since Applicant has not disclosed that such solves any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of securing a retaining pin to a saddle. In re Dailey and Eilers, 149 USPQ 47 (1966).  It is noted that Applicant’s disclosure states that the enlargement at the proximal end of the retaining pin can be of a variety of shapes (see para. 0033).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773